Per Curiam.
This is a mandamus proceeding to compel the respondent district court to ■“settle” a ease. The motion to settle the case was made long after the statutory time had expired and after the expiration of all stipulations and orders extending the time. Some matters in excuse were set forth by appellant, but these were addressed to the discretion of the trial court. There was no fact which was conclusive upon the parties or the court. Respondent - retained the proposed case, hut this was not a waiver of the objection that it was not served in time. State v. Powers, 69 Minn. 429, 432, 72 N. W. 705. The granting or refusing of a motion for leave to settle a case after the time limited by the statute, rests largely in the trial court’s discretion, and only in a case of clear abuse of such discretion wil-1 this court interfere. State v. Powers, supra. We cannot hold that the trial court abused its discretion in- this case.